341 U. S. 494. The motion for leave to file supplemental petition for rehearing is granted. The motion for leave to file brief of Richard E. Westbrooks and Earl B. Dickerson, as amici curiae, is denied. The petitions for rehearing are denied. The motion for leave to file petitions for rehearing of order limiting certiorari is denied.
Mr. Justice Black, is of the opinion the. petition for rehearing of the order limiting certiorari should be. granted.
Mr. Justice Clark took no part in the consideration or decision of these applications.